On Motion of the Defendant’s Counsel made to this Court, It is Ordered with the Consent of the Counsel for the Plaintiff, That John Champneys Esq. on behalf of the Defendant and Mr. John Colcock 29 on behalf of the Complainant do Settle and Adjust the Accounts of the Estate of Levi Guichard and all Such other matters as by the former Orders of this Court made in this Cause, have been referred to the several persons therein named Arbitrators And that the Said John Champneys and John Colcock do return the Award by them to be made in the Premisses into this Court on or before the first day of February Term next, But in case the said Arbitrators cannot agree in their Award within that time, that then they have power to chuse a third person to whose Umpirage the said Matters in Difference shall be referred, So that the said Umpire do return his Award therein into this Court, in twenty Days next after the said first day of February Term above mentioned.
Alexr Stewart Deputy Register in Chancery
Upon reading the humble Petition of Thomas Lamboll Esq. Surviving Executor of the last Will of Andrew Allen who was Surviving Executor of John Cawood Esq. deceased, and on Motion of the Sollicitor for the Petitioner in presence of the Sollicitor for Thomas and Alexander Broughton Substitutes of Thomas Reaston in the said Petition named, and upon debate of the matter and hearing both sides; It is Ordered, That the Petitioner Thomas Lam-boll do immediately pay to the said Thomas and Alexander Broughton Substitutes of Thomas Reaston the Complainants Attorney the Sum of One *443Thousand five hundred thirty one Pounds five Shillings current money being equal in value to Two hundred and Eighteen Pounds fifteen Shillings Sterling being the Principal and Interest which was Decreed by this Court, in a certain Cause wherein John Leggatt and Jane his Wife were Complainants and the said Thomas Lamboll surviving Executor of Andrew Allen as aforesaid was Defendant, to be paid by the said Thomas Lamboll out of the Estate of the said Andrew Allen unto the said John Leggatt and Jane his Wife or their lawful Attorney in this Province And it is Ordered That the said Sum of £1531.5, do remain in the hands of them the said Thomas and Alexander Broughton until the said Complainants or their lawful Attorney shall have executed to the said Petitioner a proper Discharge and Indemnification to secure him against paying it over again to any other person who may claim as being attorney to the said John Leggatt and Jane his Wife, they living and residing beyond the Seas and out of the Limits of this Province and for that the said Thomas Reaston their proper Attorney is a transient person And it is further Ordered, That the Release of the said Thomas and Alexander Broughton shall be a Sufficient Warrant and Authority for the said Petitioner Thomas Lamboll to pay to them the said Sum, and that such payment shall be deemed and held to be made in Compliance with the said Decree; It is also Ordered that the said Parties do respectively pay the Costs of this Motion and Order made on the said Petition.
Alexr Stewart Deputy Register in Chancery

 John Colcock was probably the sea captain who in 1732 married Deborah Milner, and later became a merchant; in 1756 he was a justice of the peace of Berkeley County (SCHGM, III, 217; XX, 74.)